          Case 1:20-cv-00998-SM Document 1 Filed 10/02/20 Page 1 of 3




                          UNITED STATED DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE

                                                                    Civil Action No.:

LUIS MAYANCELA and                  )
MARIA SANISACA,                     )
                                    )
       Plaintiffs,                  )
                                    )
VS.                                 )
                                    )
ROB PARKER d/b/a ROB                )               PLAINTIFFS CLAIM TRIAL
PARKER & SON ROOFING &              )               BY JURY
CONSTRUCTION                        )
                                    )
      Defendant.                    )

                                        COMPLAINT

                                    PARTIES AND FACS

  1. The plaintiff Luis Mayancela resides in Framingham, Massachusetts. The plaintiff Maria
     Sanisaca is the wife of Luis and resides with him in Framingham, Massachusetts.

  2. The defendant Rob Parker operates a roofing and construction business under the name
     Rob Parker & Son Roofing & Construction. He resides at 111 Turtle Rock Road,
     Stoddard, New Hampshire, 03464.

  3. Jurisdiction is based on diversity of citizenship and an amount in controversy in excess of
     jurisdictional limits.

  4. The plaintiffs’ cause of action arises from the defendant’s (1) transacting business in New
     Hampshire; (2) committing tortuous acts in New Hampshire and/or other actions which
     confer jurisdiction under the New Hampshire long arm statute.

  5. At all times pertinent hereto, the defendant was the contractor in charge of a construction
     project at the city of Concord General Services Building at 311N. State Street, Concord,
     New Hampshire.

  6. In connection with said construction project, defendant hired plaintiff’s employer to
     perform a portion of the work.

  7. In the course of said work, the plaintiff was caused to fall from a ladder, resulting in
     severe injuries.
       Case 1:20-cv-00998-SM Document 1 Filed 10/02/20 Page 2 of 3




                                  CAUSES OF ACTION

               COUNT I (PERSONAL INJURY – LUIS MAYANCELA)

8. The plaintiff repeats and reavers the allegations of paragraphs 1-7 herein.

9. The injuries sustained by the plaintiff Luis Mayancela resulted from the negligence of the
   defendant as follows:

       a. The defendant failed in its duty to maintain reasonable conditions of safety on the
          premises.
       b. The defendant failed in its duty to ensure there were no dangerous conditions
          present on the site.
       c. The defendant created an unsafe condition on the premises.
       d. The defendant had a contractual duty arising out of his contract with the premises
          owner to conduct the work safely but negligently failed to do so and the plaintiff
          was a third-party beneficiary of the contract.
       e. The defendant undertook to render services which he recognized or should have
          recognized were necessary for the protection of the plaintiff and the plaintiff was
          injured due to defendant’s increasing the risk of harm to the plaintiff.
       f. The defendant failed in its duty to provide adequate fall protection for persons
          working on the premises.

10. As a direct and proximate result of the defendant’s negligence, the plaintiff sustained
    severe injuries including but not limited to fractures of his cervical and thoracic spine and
    humerus. He has been and continues to be disabled from work and his usual activities. He
    has incurred great expense for his medical treatment and will incur additional expense in
    the future. He has suffered and will continue to suffer substantial pain and suffering. He
    does not enjoy life as he did prior to the incident

WHEREFORE, the plaintiff demands judgment together with interest and costs.

             COUNT II (LOSS OF CONSORTIUM – MARIA SANISACA)

11. The plaintiff Maria Sanisaca repeats and reavers the allegations of paragraphs 1-10
    herein.

12. As a direct and proximate result of defendant’s negligence, the husband of the plaintiff
    has become injured and disabled. The plaintiff has lost the love, companionship, and
    consortium of her husband.

WHEREFORE, the plaintiff demands judgment together with interest and costs.

                         PLAINTIFFS CLAIM TRIAL BY JURY
      Case 1:20-cv-00998-SM Document 1 Filed 10/02/20 Page 3 of 3




                                            The Plaintiffs,
                                            By Their Attorney,

                                            /s/ David Angueira
                                            David P. Angueira, Esq.
                                            NH Bar # 16632
                                            Swartz & Swartz, P.C.
                                            10 Marshall Street
                                            Boston, Ma 02108
                                            dangueira@swartzlaw.com
                                            617-742-1900
Dated: October 2, 2020
